Title: To James Madison from John Tayloe, 4 August 1824
From: Tayloe, John
To: Madison, James


        
          My dear Sir,
          Washington August 4th. 1824
        
        This will be handed to you by my Son Edward T. Tayloe, whom I have pleasure in presenting to you. He is recently from Cambridge College, and is now reading law with Mr Lomax of Fredericksburg. As he would wish to form the acquaintance of the most distinguished men of our Country, as well as State, may I ask the favor of you to give him an introductory letter to Mr Jefferson.
        Be pleased to accept for Mrs. Madison and yourself Mrs. Tayloe’s and my best regards; nothing could give us greater pleasure than to see you

again in Washington. I remain, my dear Sir, With great respect regard Your very obedt: Servt.
        
          John Tayloe
        
      